Citation Nr: 0009015	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-17 473A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Togus, Maine


THE ISSUE

Entitlement to an effective date prior to June 9, 1997 for 
the award of a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from October 1977 to August 
1978.  

In a November 1978 rating decision, the RO awarded service 
connection for schizophrenia, and assigned a 50 percent 
rating from August 16, 1978, the day following the veteran's 
discharge from service.  In a December 1983 rating decision, 
the RO reduced the rating for the veteran's service-connected 
schizophrenia to 10 percent, from August 17, 1983.  The RO 
also determined that the evidence then of record was 
insufficient to evaluate, what was, in effect, the veteran's 
claim for a continuation of the existing 50 percent rating 
for his psychosis, due to his abandonment of that claim from 
December 6, 1979 to August 16, 1983.  The December 1983 
rating decision assigning a 10 percent rating from August 17, 
1983, was confirmed and continued in March 1986 and April 
1989 rating decisions.  

In an October 1997 rating decision, the RO determined that 
the conclusion reached in the December 1983 rating decision 
that the veteran had abandoned his claim for a continuation 
of the 50 percent rating for his service-connected 
schizophrenia from December 6, 1979 through August 16, 1983 
was clearly and unmistakably erroneous.  Additionally, the RO 
reinstated the 50 percent rating for the veteran's service-
connected schizophrenia for the period from December 6, 1979 
through August 16, 1983.  Based on a claim for an increased 
rating for a psychosis received on June 9, 1997 and evidence 
obtained in connection with that claim, the RO increased the 
rating for schizophrenia to 70 percent from June 9, 1997.  In 
a March 1998 rating decision, the RO awarded a total rating 
for compensation purposes based on individual 
unemployability, effective from June 9, 1997.  The veteran's 
only service-connected disability is his psychosis.  This 
appeal arises from a rating decision in September 1998 which 
declined to assign a total rating for compensation purposes 
based on individual unemployability prior to June 9, 1997.  
Accordingly, the appeal also involves the above noted rating 
actions in October 1997 and March 1998.  As noted above, the 
abandonment issue has already been resolved in the veteran's 
favor.  The statement of the case which was furnished the 
veteran in October 1998 covered only the issue reflected on 
the title page of this decision.  

Given the foregoing, the Board of Veterans' Appeals (Board) 
observes that the issue on appeal is limited to whether the 
veteran is entitled to an effective date prior to June 9, 
1997 for the award of a total rating for compensation 
purposes based on individual unemployability.  It is 
indicated that the veteran and his representative may be 
attempting to contest the December 1983, March 1986, and 
April 1989 rating actions in assigning and confirming and 
continuing a 10 percent rating for a psychosis.  These rating 
actions were not the subjects of timely notices of 
disagreement.  As such, they cannot be revised in the absence 
of clear and unmistakable error.  If the veteran and his 
representative wish to make such a claim, they should clarify 
the matter with the RO.  Any RO decision on such a claim will 
be subject to appellate consideration.  


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his 
service-connected schizophrenia was received at the RO on 
June 9, 1997.  

2.  No medical evidence was on file with VA pertaining to 
treatment of the veteran for service-connected schizophrenia 
for the 1-year period prior to June 9, 1997.  


CONCLUSION OF LAW

An effective date prior to June 9, 1997 for the award of a 
total rating for compensation purposes based on individual 
unemployability is not warranted.  38 U.S.C.A. §§ 1155, 
5110(a) (West 1991); 38 C.F.R. §§ 3.157, 3.400 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The RO received a statement from the veteran's representative 
on June 9, 1997, asserting a claim for an increased rating 
for the veteran's service-connected schizophrenia, and 
requesting a VA examination.  Subsequently, records of VA 
medical treatment of the veteran, dating from May and June 
1997, were associated with the claims folder, and these 
records showed that the veteran was treated for alcohol 
dependence.  The veteran was accorded a VA examination in 
August 1997, and the examining physician's diagnoses included 
schizophrenia.  Based on clinical findings on the August 1997 
VA psychiatric examination, the rating for the psychosis was 
raised to 70 percent, and a total rating for compensation 
purposes based on individual unemployability was assigned 
effective June 9, 1997.  

Analysis

38 U.S.C.A. § 5110(a) provides that, unless specifically 
provided otherwise, the effective date of a claim for 
increase of compensation shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(b)(2) 
provides otherwise by stating that the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within 1 year from 
such date.  38 C.F.R. § 3.400(o)(1) and (2) implement 
38 U.S.C.A. § 5110(a) and (b)(2).  38 C.F.R. § 3.400(o)(1) 
provides that the effective date of a claim for an increased 
rating shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later, except as provided in 
38 C.F.R. § 3.400(o)(2).  38 C.F.R. § 3.400(o)(2) provides 
that the effective date of a claim for an increased rating 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within 1 year from such date; 
otherwise, the effective date shall be the date of receipt of 
the claim.  

Once a formal claim for compensation has been allowed, 
receipt of a report of VA examination or hospitalization will 
be accepted as an informal claim for increased benefits.  The 
date of outpatient or hospital VA examination or the date of 
admission to a VA hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service connection has previously been 
established, or when a claim specifying the benefit sought is 
received within 1 year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b)(1).  
The date of receipt of evidence from a private physician or 
layman will be accepted as an informal claim for increased 
benefits when the evidence furnished by or on behalf of the 
claimant is within the competence of the physician or layman 
and shows the reasonable probability of entitlement to 
benefits.  38 C.F.R. § 3.157(b)(2).  

In this case, the RO received the veteran's claim for an 
increased rating on June 9, 1997.  The record at the time of 
receipt of the veteran's claim for an increased rating does 
not include any evidence which may be construed as an 
informal claim for an increased rating for service-connected 
schizophrenia.  Therefore, the filing of the veteran's formal 
claim for an increased rating for service-connected 
schizophrenia preceded any ascertainable increase in that 
disability.  Because 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within 1 year 
after the increase), the Board finds that these statutory and 
regulatory provisions are not applicable to the facts of this 
case.  As noted above, the VA treatment records received in 
connection with the June 9, 1997 claim, and which pre-date 
that claim by approximately one month, involve treatment for 
alcoholism and not for the service-connected psychosis.  As a 
consequence, 38 U.S.C.A. § 5110(a) applies, and accordingly, 
the effective date of the veteran's claim for a total rating 
for compensation purposes based on individual unemployability 
due to service-connected schizophrenia is no earlier than the 
date the veteran's claim for an increased rating for 
schizophrenia was received, that is, June 9, 1997.  
Therefore, the claim for an effective date prior to June 9, 
1997 for the award of a total rating for compensation 
purposes based on individual unemployability is denied.  


ORDER

An effective date prior to June 9, 1997 for the award of a 
total rating for compensation purposes based on individual 
unemployability is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

